          Case 4:19-cv-00497-BGM Document 21 Filed 07/10/20 Page 1 of 2



 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Eric Ridenour,                                 No. CV-19-497-TUC-BGM
10                        Plaintiff,
11   v.                                              ORDER
12   Andrew Saul,
13   Commissioner of Social Security,
                          Defendant.
14
15            Currently pending before the Court is the Parties’ Stipulation for Award and
16    Payment of Attorney Fees and Expenses Pursuant to the Equal Access to Justice Act, 28
17    U.S.C. § 2412(d), and Costs Pursuant to 28 U.S.C. § 1920 (Doc. 20). Having reviewed
18    the same, and good cause appearing, IT IS HEREBY ORDERED that the Parties’ motion
19    (Doc. 20) is GRANTED.
20            IT IS FURTHER ORDERED that Plaintiff be awarded attorney’s fees of
21    $1,395.70 pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d)
22    and costs of $400.00.
23            EAJA fees awarded by this Court belong to the Plaintiff and are subject to offset
24    under the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). See Astrue v.
25    Ratliff, 560 U.S. 586, 595–98, 130 S.Ct. 2521, 2528–29, 177 L.Ed.2d 91 (2010). As
26    such, IT IS FURTHER ORDERED that if, after receiving this Order, the Commissioner
27    determines upon its effectuation that Plaintiff does not owe a debt that is subject to offset
28    under the Treasury Offset Program, fees will be made payable to Plaintiff’s attorney. If,
      Case 4:19-cv-00497-BGM Document 21 Filed 07/10/20 Page 2 of 2



 1   however, there is a debt owed that is subject to offset under the Treasury Offset Program,
 2   the remaining EAJA fees after offset will be paid by a check made out to Plaintiff but
 3   delivered to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to Plaintiff’s
 4   counsel at the following address: Hallinan & Killpack Law Firm, 5240 East Pima Street,
 5   Tucson, Arizona 85712.
 6         Dated this 10th day of July, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
